980 F.2d 743
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leodegardio C. DEDEL, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3347.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1992.

Before PAULINE NEWMAN, CLEVENGER and RADER, Circuit Judges.
RADER, Circuit Judge.

DECISION

1
Leodegardio C. Dedel seeks review of the Merit Systems Protection Board (MSPB) decision, Docket No. SE08319110345.   The Board dismissed Mr. Dedel's appeal of the Office of Personnel Management's (OPM) denial of his application for deferred annuity benefits under the Civil Service Retirement Act (CSRA).   This court affirms.

OPINION

2
On November 9, 1989, Mr. Dedel applied for a civil service annuity.   The record shows that Mr. Dedel had worked for the Department of the Army for approximately three years, 1946-1949.   OPM denied Mr. Dedel's application on February 19, 1990, because he had not satisfied the minimum statutory requirement of five years creditable service under the CSRA.  5 U.S.C. §§ 8333(a), 8338(a) (1988).   By order dated February 24, 1992, the MSPB denied Mr. Dedel's petition for administrative review.

This court upholds MSPB decisions unless:

3
1. arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;


4
2. obtained without procedures required by law, rule, or regulation having been followed;  or


5
3. unsupported by substantial evidence.


6
5 U.S.C. § 7703(c) (1988).   See also Graybill v. United States Postal Serv., 782 F.2d 1567, 1570 (Fed.Cir.), cert. denied, 479 U.S. 963 (1986);   Hayes v. Department of Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).   Under this standard of review, this court will not overturn an agency decision supported by "such relevant evidence as a reasonable mind might accept as adequate to support a conclusion."   Lovshin v. Department of Navy, 767 F.2d 826, 844 (Fed.Cir.1985) (en banc).


7
Mr. Dedel bore the burden of showing deficiencies in the OPM decision.  See, e.g., Poschl v. United States, 206 Ct.Cl. 672, 692 (1975).   Without citing any authority, Mr. Dedel argued that OPM, in calculating the five year statutory entitlement period, should have included his hospitalization period for war-related injuries.   The MSPB correctly determined, however, that such hospitalization time is not creditable under the CSRA.   Accordingly, the Board correctly concluded that Mr. Dedel did not establish his entitlement to annuity benefits.


8
There is no evidence in the record, nor has Mr. Dedel presented any evidence in his brief, to support an assertion that the MSPB incorrectly decided, or failed to consider, any relevant fact in reviewing the OPM's decision.   Mr. Dedel has failed to establish the existence of any error or injustice regarding the denial of his application for deferred benefits under the CSRA.   This court, therefore, affirms.